DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeon (Reg No. 43693) on 08/27/2021.
The application has been amended as follows: 

Amend claim 1 as follows:
1. A battery pack comprising:
a plurality of battery cells; 
a protective circuit module arranged on a side of the plurality of battery cells and comprising at least one through-hole; 
an electrode tab inserted into the at least one through-hole and electrically connecting the plurality of battery cells to the protective circuit module; 
a temperature sensing unit arranged on the protective circuit module; and 
a heat transfer member connected to a portion of the electrode tab inserted into the at least one through-hole and to the temperature sensing unit and transferring heat from the electrode tab to the temperature sensing unit, wherein the heat transfer member is arranged to cover the at least one through-hole and the temperature sensing unit. 

Cancel claim 2. 

In claims 3 and 4, delete “claim 2” and insert “claim 1”. 
Allowable Subject Matter
Claims 1 and 3-12 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires a battery pack comprising: a plurality of battery cells; a protective circuit module arranged on a side of the plurality of battery cells and comprising at least one through-hole; an electrode tab inserted into the at least one through-hole and electrically connecting the plurality of battery cells to the protective circuit module; 
a temperature sensing unit arranged on the protective circuit module; and a heat transfer member connected to a portion of the electrode tab inserted into the at least one through-hole and to the temperature sensing unit and transferring heat from the electrode tab to the temperature sensing unit, wherein the heat transfer member is arranged to cover the at least one through-hole and the temperature sensing unit. This configuration allows a temperature sensing unit to easily sense the temperature of battery cells [0056] with higher effectiveness [0067] while reducing the number of processes for assembling components for temperature sensing and preventing overheating of a battery pack [0009, 0010]. 
	Prior art reference US PGPub 2011/0039134 discloses a battery pack including a battery cell including a cell tab, a protective circuit board coupled to the tab, a positive temperature coefficient device, and a heat transfer member attached to the cell tab and the PTC device [Abstract, Figure 3A] so as to quickly transfer heat generated in the cell tab to the PTC device [0072]. However, even if secondary reference US PGPub 2010/0136392 is relied upon to teach a vertically extending tab inserted in a through-hole of a circuit board [0009, Figure 1], the combined teachings do not teach a heat transfer member arranged to cover the at least one through-hole and the temperature sensing unit as required by the claims. The heat transfer member 160 is disposed on the underside of the PTC 125 [Figure 4A, 0081], and would not cover a taught through-hole formed in circuit board 121. Arranging the components on the outside of the battery such that the heat transfer member might cover a taught through-hole would be arbitrary while exposing the components to outside the battery and increasing the outer volume [Figure 1B, Figure 4A]. Prior art reference US PGPub 2010/0098974 teaches a similar arrangement wherein a heat transfer member 130 would not cover a through hole 111 in circuit board 110 as required by the claims [Figures 1A and 5]. 

a temperature sensing unit arranged on the protective circuit module; and a heat transfer member connected to a portion of the electrode tab inserted into the at least one through-hole and to the temperature sensing unit and transferring heat from the electrode tab to the temperature sensing unit, wherein the heat transfer member is arranged to cover the at least one through-hole and the temperature sensing unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725